Citation Nr: 1734237	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-17 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for brain damage.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified during a hearing before the Board in October 2013.  A transcript of the hearing is of record.

In June 2015, the Board remanded this matter to the agency of original jurisdiction (AOJ) for further development.  After completing additional development, the AOJ continued the denial of the claim (as reflected in the January 2016 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

The Board remanded this matter to the AOJ for a second time in May 2016 for further development.  After conducting additional development, the AOJ continued the denial of the claim (as reflected in the April 2017 SSOC and returned this matter to the Board for further appellate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action, on his part, is required.


REMAND

The Board regrets further delay with respect to the issue on appeal; however, the Board has determined that a remand is necessary prior to adjudicating the claim

In this regard, the Veteran contends that his in-service pneumonia resulted in extreme fevers which subsequently caused the development of brain damage and ongoing cognitive problems, to include memory loss, difficulty concentrating, and in inability to express his thoughts in writing without help from others.  See November 2011 Veteran statement.  The Board remanded the appeal in May 2016 to obtain a VA neurological and/or neuropsychiatric examination with an appropriate physician to ascertain the nature and etiology of any brain damage or cognitive impairment.  The May 2016 remand noted that the Veteran's service treatment records reflect that the Veteran was diagnosed with, and treated for, viral pneumonia during his active military service.  These records reflect that his temperature ranged between 103 and 105 degrees during his hospital admission, which supports the Veteran's contentions that he suffered from high fevers while being treated for pneumonia.  The Board observed that the Veteran was provided with VA psychiatric examination with respect to his claimed brain damage in May 2013 and in November 2015.  The May 2013 VA examination indicated that a neurological central nervous system A(CNS) had been requested for this evaluation, but the record indicates that the Veteran was not provided with such examination. 

In response to the remand, the Veteran was scheduled for a VA examination in October 2016; however, he failed to appear at the examination.  A Report of General Information form dated in February 2016 shows that the Veteran contacted the RO via telephone and provided a new address.  The exam request form dated in September 2016 did not list the most recent address of record.  Thus, it appears that the VA examination notification letter was sent to an incorrect address.  A notation in the claims file dated in December 2016 documents that the "Veteran 'no showed' for the remand examination; however, his address has changed as of October 14, 2016.  Please resend examination with new address information."  Another request for examination form dated in December 2016 included the same address as was documented in the September 2016 request for examination form.  The Veteran failed to appear at the scheduled January 2017 VA examination.  Based on the request for examination form dated in December 2016, the notification letter for the January 2017 VA examination was also not sent to the most recent address of record.  The Veteran informed the RO in July 2017 and August 2017 that he was sentenced to four years in prison and had been incarcerated since March 2017 at the Howard McLeod Correctional Center.  

As the notification of the scheduled examinations were not sent to the most recent address of record, the RO did not adequately afford the Veteran an opportunity to attend a VA examination as required by VA's duty to assist.  As noted above, it appears that the Veteran is now incarcerated; however, the Veteran's incarceration does not negate VA's statutory obligation to assist in the development of his claim.  38 U.S.C.A. § 5103A, see also Bolton v. Brown, 8 Vet. App. 185 (1995) (requiring that incarcerated veterans be accorded the same assistance as non-incarcerated veterans).  Although VA does not have the authority under 38 U.S.C.A. § 5711 to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to having him examined by a fee-basis physician, VA personnel, or a prison medical provider at VA expense if possible.  See Bolton, 8 Vet. App. at 191, see also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A, Topic 11, Block d.  In light of the foregoing, the Veteran should be afforded another VA examination with respect to his service connection claim for brain damage.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records (to include any medical treatment at the Howard McLeod Correctional Center or any other relevant correctional facility) with respect to the claim on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file.  All attempts to secure this evidence must be documented in the electronic claims file.

2. After completing the foregoing and associating any outstanding evidence with the electronic claims file, arrange for the Veteran to undergo a VA neurological and/or neuropsychiatric examination with an appropriate physician for the purpose of ascertaining the nature and etiology of any brain damage or cognitive impairment, he may have.  The electronic claims file must be made available to the examiner for review.  All indicated tests should be performed.  Consideration should be given to the Veteran's history and particularly to any statements regarding recurrence of symptoms since service. 

Following a review of the record and an evaluation of the Veteran, the examiner should determine whether the Veteran has any type of neurological or cognitive disorder manifested by brain damage or cognitive impairment.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any neurological or cognitive disorder shown at any time during the pendency of the appeal, had its clinical onset in service or is otherwise related to the Veteran's military service, to include his treatment for, and diagnosis of viral pneumonia (along with the high fevers he experienced as a result of the pneumonia) in service.  

The examiner should differentiate between symptoms attributed to the Veteran's current neurological or cognitive disorder, and those symptoms attributed to his psychiatric disorder, if possible.  In addition, the examiner should comment as to whether any post-service factors discussed by the Veteran and/or noted in the record have contributed, or led, to the development of the Veteran's neurological or cognitive disorder. 

The examiner should provide an explanation or rationale upon which his/her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3. The AOJ must make reasonable efforts to accommodate the Veteran with respect to his current incarceration when scheduling the above examination.  Specifically, the examination must be tailored in such a manner to arrange for his examination by VA personnel, a fee-based provider contracted by VA, or a correctional facility physician at VA expense.  If the VA examination cannot be conducted, the AOJ should provide documentation of its attempts to obtain the examination, including any coordinating efforts with the correctional facility.

4. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




